Citation Nr: 1748679	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left heel disability, to include tendonitis.  

3.  Entitlement to service connection for a right heel disability, to include a spur.  

4.  Entitlement to service connection for residuals of paronychia, right index finger.  

5.  Entitlement to service connection for a gastroenteritis disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.  

The issues of entitlement to service connection for a low back disability, left heel tendonitis and right heel spur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have diagnosed residuals of paronychia, right index finger.  

2.  The Veteran does not have a currently diagnosed gastroenteritis disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of paronychia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for a gastroenteritis disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including obtaining service treatment records and private treatment records.  

The Veteran was not provided with VA examinations with regard to his claims for service connection for residuals of paronychia, right index finger, and for a gastroenteritis disorder.  His representative contends that such examinations should be provided as continuity of symptomatology has been demonstrated and the Veteran is entitled to such examinations.  However, the Board finds that such examinations are not required in this case.  As discussed below, there is no evidence of current disabilities, other than the Veteran's representative's statements of continuity of symptomatology.  Indeed, while the Veteran has repeatedly noted treatment for these disabilities in service, he has not indicated that he has currently diagnosed disabilities associated with those treated in service, nor has he alleged a continuity of symptomatology since his discharge.  In this regard, he stated in his November 2011 VA Form 9, Substantive Appeal, that his conditions were reoccurring.  However, this statement is a general statement referencing all of the claimed disabilities and he did not allege that the gastroenteritis and paronychia conditions or symptoms or residuals of the conditions had reoccurred at any time during the pendency of the appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The evidence of record does not support the general statements that these conditions have reoccurred.  In the absence of probative evidence indicating current disabilities, the Veteran's, or his representative's, general statements alone are insufficient to trigger VA's duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for residuals of paronychia and for a gastroenteritis disorder.  He asserts that he was treated for these disabilities in service.  His representative argues that there has been demonstrated continuity of symptomatology since the Veteran's discharge from service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The initial threshold matter that must be addressed here with regard to the Veteran's claims for service connection for residuals of paronychia and for a gastrointestinal disorder is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claims has had) the disabilities for which service connection is sought.  

The Veteran asserts service connection for residuals of paronychia of the right index finger.  Indeed, the evidence of record shows that he was treated for paronychia of the right index finger during service in December 2002.  However, the record does not show that the Veteran has (or during the pendency of the instant claim has had) any diagnosed paronychia of the fingers or any residuals of the condition.  The Veteran has not submitted any evidence showing a medical diagnosis of paronychia or any residuals at any time during the pendency of the appeal.  The Veteran does not point to any occasion, treatment, or evaluation when paronychia or any residuals were diagnosed (or underlying pathology for the claimed disability was identified).  Further, he has not described any current symptoms associated with any residuals of paronychia.  Therefore, in the absence of proof of a current disability there is no valid claim for service connection for residuals of paronychia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer, 3 Vet. App. at 225.  As such, entitlement to service connection for residuals of paronychia is denied.

Likewise, the Veteran asserts service connection for a gastroenteritis disorder.  He was treated for acute gastroenteritis on one occasion in July 1994, during service.  However, the record does not show that the Veteran has (or during the pendency of the instant claim has had) any diagnosed gastroenteritis or any residuals.  The Veteran has not submitted any evidence showing a medical diagnosis of gastroenteritis or other gastrointestinal disorder at any time during the pendency of the appeal.  Treatment records from the Family Health Center Woodbridge and National Naval Medical Center Bethesda, including in August 2009 and March 2011, reflect that review of systems revealed no gastrointestinal symptoms and no diagnoses of any gastrointestinal conditions.  The Veteran does not point to any occasion, treatment, or evaluation when gastroenteritis was diagnosed (or underlying pathology for his claimed disability was identified).  Further, he has not described any current symptoms associated with gastroenteritis.  Therefore, in the absence of proof of a current disability there is no valid claim for service connection for a gastroenteritis disorder.  See McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. at 225.  As such, entitlement to service connection for a gastroenteritis disorder is denied.

The Board finds that the preponderance of the evidence weighs against the claims for service connection for residuals of paronychia of the right index finger and for a gastroenteritis disorder, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of paronychia, right index finger is denied.

Service connection for a gastroenteritis disorder is denied.  


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records show the Veteran complained of low back pain of one month's duration in March 1988.  He was treated for diagnosed lumbosacral strain.  There were no subsequent complaints, findings, treatment or diagnoses during service.   

An October 2009 private treatment record shows the Veteran complained of low back pain of two weeks' duration.  There was no history of blunt trauma or of a fall.  The assessment was low back pain.  The Veteran's representative alleges the Veteran's symptoms of low back pain have continued since his discharge from service.  

The Veteran has not been provided a VA examination to address the etiology of his current low back pain.  Nor has there been an opinion as to the likelihood that the Veteran's current low back pain is a result of his in-service diagnosed lumbosacral strain.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Likewise, service treatment records indicate the Veteran complained of left heel pain in April 1987 and was diagnosed with plantar fasciitis.  In August 1995 he complained of right foot point tenderness.  October 1995 service treatment records show he complained of both left and right heel pain.  At the time, there was evidence of a right heel spur.  

Post-service private treatment records show the Veteran has consistently complained of bilateral foot and ankle pain since 2009 and gives a history of its onset in service and continuation since his retirement from service.  Although a December 2011 VA examination addressed the Veteran's separate claim for service connection for residuals of a right ankle sprain (granted in an August 2016 rating decision), the Veteran has not been afforded a VA examination addressing his separate claims for service connection for left and right heel disabilities and the likelihood that they are related to his service or any incident therein.  Thus, a VA examination and opinion that addresses these matters must be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA orthopedic examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's claimed disabilities of the low back, left heel and right heel.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should identify all disabilities associated with the low back, left and right heels, and feet.  The examiner should further provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability, if present, had its onset in service or is otherwise related to his active duty service or any incident therein, to include treatment received in March 1988?  

(b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current left heel disability, if present, had its onset in service or is otherwise related to his active duty service or any incident therein, to include treatment received in April 1987 and October 1995?  

(c)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current right heel disability, if present, had its onset in service or is otherwise related to his active duty service or any incident therein, to include treatment received in October 1995?  
A complete rationale for all opinions must be provided that addresses the relevant service treatment records, as well as the Veteran's statements regarding the onset of his symptoms.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


